NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                     OCT 23 2015
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 RAJINDER SINGH,                                  No. 10-73366

              Petitioner,                         Agency No. A089-043-081

    v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.



 RAJINDER SINGH,                                  No. 11-72352

              Petitioner,                         Agency No. A089-043-081

    v.

 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                            Submitted October 19, 2015**
                              San Francisco, California

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: PAEZ, MURGUIA, and HURWITZ, Circuit Judges.

      Rajinder Singh petitions for review of an order of the Board of Immigration

Appeals (“BIA”) dismissing his appeal of a decision by an Immigration Judge (“IJ”)

denying applications for asylum and withholding of removal. In a second petition

for review, Singh challenges the BIA’s denial of his motion to reopen. We deny

both petitions.

      1. Substantial evidence supports the IJ’s conclusions that Singh failed to

demonstrate past persecution and would not be persecuted if returned to India. In

particular, the country reports presented sufficiently individualized evidence as to

the lack of probability of future persecution. See Singh v. Lynch, --- F.3d --- , 2015

WL 5515484 (9th Cir. 2015); Singh v. Holder, 753 F.3d 826, 830–37 (9th Cir. 2014).

We therefore DENY Singh’s petition for review of the BIA decision dismissing his

appeal from the IJ’s denial of the application for asylum and withholding.1

      2. The BIA’s determination that Singh’s motion to reopen was untimely

under 8 U.S.C. § 1229a(c)(7)(C)(i) was not an abuse of discretion. Singh’s motion

to reopen was filed more than ninety days after the final administrative order of

removal was entered, and Singh did not establish that he was entitled to equitable



1
   Although Singh also sought relief under the Convention Against Torture, his
petition for review does not challenge the denial of that relief.

                                          2
tolling. See Iturribarria v. INS, 321 F.3d 889, 897 (9th Cir. 2003) (finding equitable

tolling appropriate when an applicant “is prevented from filing because of deception,

fraud, or error, as long as the petitioner acts with due diligence in discovering the

deception, fraud, or error”). Nor did he present previously unavailable evidence

that demonstrated a likelihood of future persecution on account of a protected

ground. See Singh v. Holder, 753 F.3d at 836. The petition for review of the BIA’s

denial of the motion to reopen is therefore DENIED.




                                          3